Citation Nr: 0827026	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  03-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
sarcoidosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1974 to January 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In January 2004, the veteran testified before the Board at a 
hearing at the RO.  In July 2004, the Board remanded this 
claim for additional development.  The case has been returned 
to the Board and is ready for further review.  

In June 2008, the Board notified the veteran that the 
Veterans Law Judge who presided at his hearing in January 
2004 had left the Board.  The veteran was advised in writing 
that he had the right to another hearing by another Veterans 
Law Judge.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2007).  In June 2008, the veteran responded that he 
did not wish to appear at another hearing.   

In an April 2007 statement, the veteran alleges error in a 
prior VA rating decision which granted service connection for 
pulmonary sarcoidosis.  He contends that a 60 percent rating 
should have been assigned at that time.  In a June 2007 form 
from a United States Senator, the veteran indicated that he 
wanted to be rated as unemployable and 100 percent.  The 
matters are referred to the RO for appropriate action.  

The veteran submitted additional evidence in support of his 
claim after his appeal had been certified to the Board, in 
April 2008.  38 C.F.R. § 20.1304 (2007).  This evidence was 
submitted without a waiver of the veteran's right to have the 
evidence initially reviewed by the RO.  38 C.F.R. § 
20.1304(c).  The Board has reviewed the evidence and finds 
that it does not have bearing on the issue on appeal, as it 
related to limitations due to a back disability.  As it is 
not pertinent to the claim for an increased rating for 
sarcoidosis, referral to the RO for initial review is not 
required.  38 C.F.R. § 20.1304(c).  

Service connection for depression and osteoporosis of the 
bones and joints, as secondary to service-connected 
sarcoidosis, was denied in a September 2007 rating decision.  
The veteran did not appeal, and these issues are not 
currently before the Board.


FINDING OF FACT

Sarcoidosis is currently asymptomatic, does not require 
corticosteroids, and is not manifested by abnormal pulmonary 
function tests.


CONCLUSION OF LAW

The criteria for assignment of an increased rating beyond 10 
percent for pulmonary sarcoidosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  
The notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2002, prior to the initial RO decision that is the 
subject of this appeal and thereafter in July 2004 and 
December 2006.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

The Board acknowledges that the VCAA letters sent to the 
veteran in do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, he was provided with a statement of the case in 
May 2003 which listed the requirements for a higher rating 
under DCs 6846 and 6600.  Additionally in November 2004, July 
2005, February 2007, September 2007 and November 2007 
supplemental statements of the case, the veteran was again 
informed of the requirements for a higher rating.  

Based on the evidence above, the veteran can be expected to 
understand from the various correspondences and his hearing 
before the Board RO what was needed to support his claim.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, submission of a lay statement from his 
wife and correspondence to the RO regarding his claim.  
Specifically, the veteran testified at a hearing before the 
Board in January 2004 that he was not taking medication and 
that his PFT readings should have been worse than they 
showed.  He testified as to the effect his disability has on 
his daily life and on his ability to function on his job.  He 
also submitted a lay statement from his wife in July 2006 
regarding his use of prednisone, his symptoms and the impact 
of his disability on his life as she witnessed it.  On 
private examination in January 2005, the veteran discussed 
his work in the post office and the effect this had on his 
disorder.  Additionally the veteran has on several occasions 
submitted evidence in support of his claim.  He has made 
specific reference to DC 6846.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
private treatment records have been associated with the 
claims file.  And the veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
Board.  In addition, he was afforded several VA medical 
examinations during the course of this appeal.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board notes that the veteran's representative has pointed out 
in his April 2008 argument that the veteran should be 
provided with a contemporary examination since his last VA 
examination was performed approximately 4 years prior.  
However, the record contains adequate information to make a 
determination in this case, including a private examiner's 
assessment dated in September 2007, and a January 2005 
private examination report.  Both documents essentially 
support the findings found on VA examination in 2004.  Thus, 
a remand for another VA examination is not necessary.  
Additionally, while a private examiner in September 2007 
referred to a PTF test performed in April 2006, a remand to 
obtain that record is not necessary since the examiner 
addressed the findings of that test in his correspondence.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

The veteran contends that his sarcoidosis warrants a higher 
evaluation, beyond the currently assigned 10 percent.  The 
record shows that service connection for sarcoidosis was 
granted in May 1977 and a 10 percent evaluation was assigned 
effective from January 1977.  The 10 percent has remained in 
effect since that time.  This rating is protected by law.  
See 38 C.F.R. § 3.951(b).  His disorder is currently rated 
under DC 6899-6600.  Effective October 7, 1996, the rating 
schedule was amended to include a specific diagnostic code 
for sarcoidosis.  38 C.F.R. § 4.97, Diagnostic Code 6846 
(2007).

The veteran's pulmonary sarcoidosis may be rated under 
Diagnostic Code 6846 for sarcoidosis.  Under Diagnostic Code 
6846, a noncompensable rating is provided for sarcoidosis 
manifested by chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  The 
next higher evaluation of 30 percent requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6846.  In the note that 
follows Diagnostic Code 6846, it is indicated that active 
disease or residuals of sarcoidosis may also be rated as 
chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846. 

Under Diagnostic Code 6600, a 10 percent disability rating is 
warranted for chronic bronchitis for forced expiratory volume 
in 1 second of (FEV-1) of 71 to 80 percent predicted, or; a 
ratio of forced expiratory volume in 1 second to forced vital 
capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  FEV-1 of 
56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56-  to 65- percent predicted warrants 
a 30 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6600.     

The veteran was examined by VA in April 2002, and his medical 
history included sarcoidosis since 1976.  He reported that he 
had taken steroids for a few years before discharge from 
service and for a few years after service.  He noted that he 
had side effects from the steroids until he stopped taking 
them. The veteran complained of pain at the biopsy site, and 
shortness of breath with extreme exertion.  He was taking no 
pertinent medication.  The examiner noted a 5 cm throat scar 
from the lung biopsy which was mildly tender, and stated that 
there was no abnormality of the scar tissue formation, 
tenderness, edema, dehiscence or keloid development.  The 
lungs were clear to auscultation in all lobes on the 
posterior chest.  The diagnosis was, sarcoidosis in 1976, now 
in remission.  A VA PFT of revealed FEV1to be 89 percent of 
predicted value pre-bronchodilator, and 85 percent of 
predicted value post-bronchodilator.  The diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO) was 95 percent of predicted value.  

Private medical records show that the veteran underwent a PFT 
in April 2002.  The PFT revealed FEV1 to be 96 percent of 
predicted value pre-bronchodilator, and 105 percent of 
predicted value post-bronchodilator.  The diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO) was 111 percent of predicted value.  

The veteran was examined by VA in November 2002.  His history 
was noted to include sarcoidosis since 1976.  The veteran 
complained of pain at the biopsy site, and shortness of 
breath with extreme exertion.  It was noted that he was on no 
chronic antimicrobial therapy, oxygen, CPASP, anticoagulant 
or metered-dose inhalers.  Examination showed a 4 cm 
horizontal throat scar from lung biopsy which was nontender 
and smooth without depression or elevation, edema, dehiscence 
or keloid development.  There was no adherence, and no 
interference with function and minimal disfigurement.  The 
lungs were clear to auscultation in all lobes on anterior and 
posterior chests.  PFT of November 2002 revealed FEV1 to be 
107 percent of predicted value pre-bronchodilator.  

Private records show that in January 2003, the veteran was 
seen for generalized aches and pains.  The examiner noted 
that the veteran had a past history of sarcoidosis and that 
the recent test for sarcoidosis was okay.  

In January 2004, the veteran testified at a hearing before 
the Board and he stated that he was not taking any medication 
at the present time for his sarcoidosis, but that he did use 
a bronchilator and that at one time he was taking steroids.  

On VA examination in October 2004, the examiner noted that 
the claims file had been reviewed.  The veteran reported that 
he had not had any recurrence of the sarcoidosis.  On 
examination, the lungs were clear with no crackles or 
wheezes.  He reported some shortness of breath occasionally, 
and he denied having a productive cough.  It was noted that 
the veteran does not take any treatment for any respiratory 
disorder. A PFT revealed FEV1 to be 101 percent of predicted 
value pre-bronchodilator.  The diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO) was 97 
percent of predicted value.  

Private records show that in December 2004, a PFT revealed 
FEV1 to be 71 percent of predicted value pre-bronchodilator, 
and 85 percent of predicted value post-bronchodilator.  The 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO) was 90 percent of predicted 
value.  The FEV1/FVC ratio was reported as normal.

The veteran underwent a private examination in January 2005.  
He complained of chest tightness, occasional cough and 
occasional wheeze.  Examination of the lungs was clear 
without any rales, rhonchi or wheezing.  The examiner found 
that the veteran had a history of sarcoidosis and dypsnea on 
exertion.  A January 2005 prescription for albuterol is also 
in the record.  

On VA bone examination in February 2005, it was reported that 
the veteran took albuterol two puffs two times a day.  The 
diagnosis was, sarcoidosis, in remission since 1976.   

A private examiner noted in a September 2007 letter that the 
veteran was taking albuterol on an as needed basis.  He was 
also taking ethambutol.  He denied shortness of breath and 
noted an occasional cough.  The examiner noted a recent PFT 
in April 2006 which was essentially normal.  

The Board has considered VA records from 2002 and private 
records from 1979 to 2007, as well as the veteran's hearing 
testimony and a July 2007 lay statement from the veteran's 
wife in which she states that the veteran was taking 
prednisone at one time, and his reactions to the medication.  
However, none of the evidence supports a finding that a 
higher rating is warranted for the veteran's sarcoidosis.  
The veteran on multiple occasions has complained of shortness 
of breath and pain in the chest on exertion.  While he has 
been prescribed medication, including antibiotics, he does 
not use corticosteroids, and has not by his own history in 
many years.  All private and VA examiners have concluded that 
the sarcoidosis is essentially asymptomatic.  Because the 
current evidence does not show that sarcoidosis is manifested 
by pulmonary involvement or need for corticosteroids, the 
disease does not meet the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 6846.  
Additionally, as noted above, pulmonary function tests have 
also not yielded results that meet or approximate the 
criteria for a higher evaluation under Diagnostic Code 6600.  
None of the PFTs have shown FEV-1 of 56- to 70- percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56-  to 65- percent predicted, so as to warrant a 30 percent 
evaluation.

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Thus, the Board has also considered whether a 
separate, compensable rating would be warranted for the 
veteran's lung biopsy scar.  Effective August 30, 2002, a new 
regulation was promulgated concerning ratings for skin 
disorders, including scars.  See 67 Fed. Reg. 49590- 49599 
(July 31, 2002).  The changed regulation may not be applied 
prior to the effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002).  In this case, the evidence does not show that a 
separate compensable rating is warranted for lung biopsy 
scar.  Under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7803 
and 7804 (as in effect prior to August 30, 2002), a 10 
percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration, or scars which are 
shown to painful and tender on objective demonstration.  
Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804 (as in effect August 30, 2002), a 10 percent evaluation 
is warranted for superficial scars that are painful on 
examination.  In this case, while the examination report of 
April 2002 showed the scar to be mildly tender the examiner 
went on to state that there was no abnormality of the scar 
tissue formation, tenderness, edema, dehiscence or keloid 
development essentially there is no evidence to show that the 
veteran has compensable manifestations of his lung biopsy 
scar on objective demonstration or examination.  On VA 
examination in November 2002, the scar was noted to be 
nontender and smooth.  Thus, the assignment of a separate 10 
percent evaluation for a lung biopsy scar is not warranted.

Accordingly, the weight of the evidence is against a 
schedular evaluation in excess of the current 10 percent 
rating for the appeal period.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.  With regard to possible staging of the 
rating under Hart, supra, the Board believes the rating 
assigned herein is applicable for the entire claim period.  

The veteran's representative has argued that an 
extraschedular rating is warranted.  In a recent case, the 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

The Board finds that an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  Ratings have been assigned, both by the RO and in 
this decision by the Board, that contemplate the disability 
and symptomatology of each and every manifestation of the 
veteran's disability resulting from sarcoidosis.  There are 
no manifestations of the veteran's sarcoidosis that have not 
contemplated by the rating schedule and assigned an adequate 
evaluation based on evidence showing the symptomatology 
and/or disability.  His condition was described as inactive 
on VA examination in October 2004.  Therefore, no referral 
for extraschedular consideration is required and no further 
analysis is in order.  


ORDER

An increased evaluation for pulmonary sarcoidosis, currently 
evaluated as 10 percent disabling, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


